DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 15-19 been renumbered 11-15.
Claim 1 is objected to because of the following informalities: the claim limitation “Loading the training dataset Performing the actual training by running the generated program [and] Storing the trained model and the training result” do not have any punctuation because the phrases of the limitation. Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the phrase “the number of training gpu” should state “the number of training gpus” .  Claims 8 and 13 contain similar language and are rejected for the same reasons. Appropriate correction is required.



Specification
	The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim language is unclear and indefinite:
As per claim 1, it is unclear what is meant by “loading the training data set” (i.e. the training data set is not used in the claims. The relationship between the training data set and the other claim elements is unclear). Independent claims 6 and 11 contain similar language and are rejected for the same reasons. Dependent claims 2-5, 7-10, and 12-15 are rejected due to their dependency on independent claims 1, 6, and 11 respectively.
As per claim 1, it is unclear what is meant by “performing the actual training” (i.e. The relationship between the training data set and performing the “actual” training is unclear). Independent claims 6 and 11 contain similar language and are rejected for the same reasons. Dependent claims 2-5, 7-10, and 12-15 are rejected due to their dependency on independent claims 1, 6, and 11 respectively;
As per claim 1, it is unclear what is meant by “the trained model” (i.e. is the trained model generated as a result of performing the training?) . Independent claims 6 and 11 contain similar language and are rejected for the same reasons. Dependent claims 2-5, 7-10, and 12-15 are rejected due to their dependency on independent claims 1, 6, and 11 respectively;
As per claim 1, it is unclear what is meant by “the deep learning model object”: in line 8 of claim 1 (i.e. does this language refer to the “new deep learning model object” in line 3 of claim 1 or “a new deep learning model object” in line 6 of claim 1?) . Independent claims 6 and 11 contain similar language and are rejected for the same reasons. Dependent claims 2-5, 7-10, and 12-15 are rejected due to their dependency on independent claims 1, 6, and 11 respectively; and
As per claim 3, it is unclear what is meant by “CNN, RNN, LSTM.”

The following claim language lacks antecedent basis:
Claim 1: the Kubernetes API;
Claim 1: the model architecture;
Claim 1: the optimizer;
Claim 1: The new API Object;
Claim 1: the Kubernetes API server;
Claim 1: said deep learning model object request;
Claim 1: the training dataset ;
Claim 1: the actual training;
Claim 1: the trained model;
Claim 2: the deep learning API object. For the purposes of examination, the examiner has interpreted this limitation to correspond to the new Kubernetes deep learning API object created in claim 1;
Claim 2: the deep learning model API object definition; and
Claim 5: the data.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dhamdhere et al. (US 2019/0065323) in view of Ghafourifar et al. (US 2021/0089375)
As per claim 1, Dhamdhere teaches the invention substantially as claimed including a method for specifying and training deep learning neural networks in a Kubernetes environment comprising: 
	Extending the Kubernetes API with new deep learning model object ([0017],  container cluster service 120 provides cluster service application programming interfaces (APIs) 134 that extend resource object APIs 132 provided by the container orchestrator that manages container cluster 100.sub.1…cluster service 120 may extend the Kubernetes API by permitting the creation and use of custom resource objects). The new API object comprised of specification of the model architecture ([0017], APIs 132 may be invoked via, e.g., a command line interface 130, to read from and write to resource objects, while cluster service APIs 134 may be invoked to create and use custom resource objects. Each resource object may generally represent the state of a container cluster, such as containerized applications running therein, resources available to the containerized applications, and policies on how the containerized applications behave), the optimizer type ([0019], application instance objects can be used to deploy specific application instances that run in containers; and [0032], in the case of Kubernetes®, the user may create a Kubernetes object that specifies source configuration files such as a collection of manifest files, helm chart release name and values, or the contents of a manifest file, as well as pre- and post-snapshot scripts and a snapshot order) and other training parameters ([0017], APIs 132 may be invoked via, e.g., a command line interface 130, to read from and write to resource objects, while cluster service APIs 134 may be invoked to create and use custom resource objects. Each resource object may generally represent the state of a container cluster, such as containerized applications running therein, resources available to the containerized applications, and policies on how the containerized applications behave; and [0018], application instance objects may be created for containerized applications that are already running or containerized applications that are to be deployed. Application instance object 112 specifies source configuration information and/or files with configuration information (e.g., .yaml or .json files) used (or to be used) to deploy the corresponding containerized application. Particular configuration information specified by application instance object 112 and/or the configuration files may include components of the application such as services of the application (e.g., a containerized application can include a number of services running in different containers), persistent data volumes, a deployment location such as a container pod, and so on). 
	 Creating a new Kubernetes deep learning API object ([0018], application instance objects may be created for containerized applications that are already running or containerized applications that are to be deployed; and [0019],  deploying a containerized application may include, e.g., invoking API(s) provided by a container orchestrator that then starts the containers themselves, provisions storage, and so on to effectuate the deployment; and [0036], container cluster service 120 creates an application instance object responsive to receiving the request. Continuing the Kubernetes® example from above, container cluster service 120 may create the application instance object by invoking cluster service APIs 134 and including an object specification such as that shown in Table 2 in a body of the API request) and submitting it to the Kubernetes API server ([0017], in the case of Kubernetes®, APIs 132 may include the Kubernetes API, which can be used to read from, and write to, resource objects in the Kubernetes API server; and [0023], A new application instance having the configuration specified in application snapshot object 114 and data of snapshot volume 155 may then be deployed in container cluster 100.sub.2; and [0028], In the case of container clusters such as clusters 100.sub.1-100.sub.2 described above with respect to FIG. 1, container orchestrators…may run in system 200 to manage containers across the infrastructure. Container orchestrators generally allow a user to deploy, scale, upgrade, remove, or otherwise manage containers…Example container orchestrators include those of the publicly-available Kubernetes®).
	Receiving said deep learning model object request about a new deep learning model object from a container orchestration layer ([0032], container cluster service 120 receives a request to create an application instance object. In one embodiment, a user requests the creation of an application instance object by creating a resource object that specifies source configuration files used to deploy the application, pre- and post-snapshot scripts to be run in container(s), and a snapshot order. Such a resource object that the user creates is also referred to herein as an application instance request object and, as discussed in greater detail below, container cluster service 120 may create an application instance object in response to the application instance request object… in the case of Kubernetes®, the user may create a Kubernetes object that specifies source configuration files such as a collection of manifest files, helm chart release name and values, or the contents of a manifest file, as well as pre- and post-snapshot scripts and a snapshot order. ).
	Loading the training dataset ([0022], a snapshot may be taken of the application to capture the application's data at a point in time (e.g., at the end of a day), and the snapshotted application may then be deployed on a different or remote cluster to run analytics workloads (i.e., the captured snapshot may be used to instantiate an analytics related application or workflows); and [0023], application snapshot object 114 and snapshot volume 155 are copied by container cluster service 112 from container cluster 100.sub.1 to container cluster 100.sub.2 and from storage system 140.sub.1 to storage system 140.sub.2, respectively. A new application instance having the configuration specified in application snapshot object 114 and data of snapshot volume 155 may then be deployed in container cluster 100.sub.2. ).

	Dhamdhere fails to specifically teach, Generating a low-level program associated with the deep learning model object; Performing the actual training by running the generated program; and Storing the trained model  and the training results.
	However, Ghafourifar teaches, Generating a low-level program associated with the deep learning model object ([0049], Block 730 indicates that a system such as server configuration 120 may create test programs to execute possible API paths).
	Performing the actual training by running the generated program ([0049], Block 730 indicates that a system such as server configuration 120 may create test programs to execute possible API paths)
	Storing the trained model ([0048],  a model as maintained in a directed API graph 500 (or API probability graph 330) may improve over time and assist in natural language command processing; and [0050], information about the successful command (and any adjustments made by the user) may be returned to the server to provide feedback to further tune the model (e.g., API directed graph 500)) and the training results ([0049], information determined from generated test programs may represent generated data 335 that may be further used by API processing service 340…that each of blocks 715-730 produce results that may be combined to create a directed graph of API paths and associated weighting for each path segment. Block 740 indicates that API directed graph information may be made available to end user devices for use in processing natural language commands, for example. Block 745 indicates that end user devices may provide feedback to API processing service 340 to maintain and further refine graph information about API relationships).
Dhamdhere and Ghafourifar are analogous because they are each related to managing API objects. Dhamdhere teaches a method for managing API objects including extending resource object APIs including Kubernetes APIs (Abstract, container cluster service 120 provides cluster service application programming interfaces (APIs) 134 that extend resource object APIs 132 provided by the container orchestrator that manages container cluster 100.sub.1; and [0017], in the case of Kubernetes®, APIs 132 may include the Kubernetes API, which can be used to read from, and write to, resource objects in the Kubernetes API server, while APIs 134 provided by container cluster service 120 may extend the Kubernetes API by permitting the creation and use of custom resource objects). Ghafourifar teaches a method for managing API objects including testing ([0006], NLP systems may be used to attempt to glean the true intent of a user's commands, but the success of such systems is largely dependent upon the training set of data which has been used to train the NLP system. NLP also requires computationally-intensive parsing to determine what parts of the user's command refer to intents, which parts refer to entities, which parts refer to attributes, etc., as well as which entities and attributes are dependent upon (or are modifying) which intents; and [0017], some embodiments of this disclosure are directed to an infrastructure to support automatic API selection for unsupervised NLP intent classification. The disclosed infrastructure (e.g., via generating an accurate API sequence in response to a natural language command) causes actions matching the intent of the user to be performed on one or more computer systems. The infrastructure may then apply techniques such as machine learning algorithms to incorporate feedback from both successful and unsuccessful sequences to improve future processing). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of Dhamdhere would be modified with the training mechanism taught by Ghafourifar in order test API objects. Therefore, it would have been obvious to combine the teachings of Dhamdhere and Ghafourifar. 

As per claim 2, Dhamdhere teaches, in which the deep learning API object is received from the container orchestration layer using at least an application programming interface (API) ([0017],  container cluster service 120 provides cluster service application programming interfaces (APIs) 134 that extend resource object APIs 132 provided by the container orchestrator that manages container cluster 100.sub.1).

As per claim 3, Dhamdhere teaches, in which the deep learning model API object definition might include at least one of an deep learning task text classification, text translation, image recognition, object detection, Language understanding, reinforcement learning or other ([0013], The configuration information in an application instance object (or the configuration files specified therein) may specify components of the application such as services of the application; and [0047],  The resource object that the user creates may further (1) include configuration information (e.g., a .yaml file) for the application to be instantiated) as well as the training parameters which might include: the number of training gpu, the loss function, the number of epochs, the general architecture type  CNN, RNN, LSTM ([0032], in the case of Kubernetes®, the user may create a Kubernetes object that specifies source configuration files such as a collection of manifest files, helm chart release name and values, or the contents of a manifest file, as well as pre- and post-snapshot scripts and a snapshot order).

As per claim 4, Dhamdhere teaches, in which the generation of the low level program and the training is done by a training controller module, running inside a container and listening to Kubernetes API objects events ([0033], container cluster service 120 may continuously listen for object addition, modification, and deletion operation requests in particular namespaces).

As per claim 5, Dhamdhere teaches, in which the data is loaded and saved to/from a local file system or from an API offered by a cloud provider ([0021],  the executable(s) may be persisted in a registry (e.g., on the Internet) from where they may be downloaded, and the application configuration information that is copied during the snapshot operation may specify what needs to be downloaded from the registry…  application data, which is typically stored in data storage volume(s) (e.g., .vmdk file(s)), may also be snapshotted during the application snapshot operation. Illustratively, a snapshot of volume 150 that maintains application instance 110's data in storage system 140.sub.1 (which may be, e.g., a shared storage system) has been taken, creating snapshot volume 155; and [0025], one or more host computers 202 may be arranged in an interconnected server system such as a data center or cloud).

As per claim 6, this is the “system claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 7, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 8, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 9, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 10, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 11, this is the “system claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 12, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 4 and is rejected for same reasons.
As per claim 15, this claim is similar to claim 5 and is rejected for same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is as follows:
Huss (US 2021/0374151) {Discusses extending the Kubernetes API}; and
Oki et al. (US 2021/0311760) {Discusses extending the Kubernetes API}.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199